DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered. It should be noted that claim 1 has been amended, and claims 21-24 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou 10,069,376.
Chiou discloses, regarding claim 1, a ceiling fan assembly comprising: a motor having a rotor 2 and a stator 1; at least one blade 4 operably coupled to the stator 1 (via the rotor); a motor shaft 11 extending from the stator 1 and having a peripheral side terminating at opposing ends to define an internal wire passage (clearly shown in Figs. 4 and 5) and a wire opening 111 in the peripheral side, with the wire opening 111 providing access to the internal wire passage; a control mounting plate 31 having a motor shaft opening (see opening in the middle of 31) through which the motor shaft 11 extends, with the motor shaft opening being sized to define gap between motor shaft 11 and the control mounting plate 31 (clearly shown in Fig. 4), with the gap extending entirely circumferentially around the motor shaft 11 (while plate 31 does not extend entirely around shaft 11, the gap between the plate and the shaft, which is a negative space, does extend entirely circumferentially around the motor shaft 11, as claimed; clearly shown in Fig. 4), and the control mounting plate 31 is located, relative to the motor shaft 11, between the wire opening 111 and the rotor 2 and stator 1 (clearly shown in Fig. 5), the control mounting plate 31 having opposing first and second sides, with the first side oriented toward the wire opening 111 and the second side oriented toward the rotor 2 and stator 1 (clearly shown in Fig. 5); an electronic control unit (see control electronics on the surface of 31 in Fig. 4) carried by a first side of the control mounting plate 31 and electrically connected to the motor by wires passing through the wire opening 111 and wire passage (clearly shown in Fig. 5); and a multiple segment plug (combination of elements S and 3) occluding the gap; Re claim 2, wherein at least one of the multiple segments (of S/3) is mounted to the motor shaft 11 (substantially broad; all of the “segments” of S/3 are mounted to the motor shaft 11 via bolts S); Re claim 3, wherein all of the multiple segments (of S/3) are mounted to the motor shaft 11 (substantially broad; all of the “segments” of S/3 are mounted to the motor shaft 11 via bolts S); Re claim 4, wherein at least two of the multiple segments (of S/3) have overlapping portions (see how S and the main body of 3 overlap in an axial direction); Re claim 5, wherein at least one of the overlapping portions is a step (see the step from 3b to the inner recessed ring of 3 and how it overlaps axially with bolts S); Re claim 6, wherein another of the overlapping portions resides above the step (see how the raised step which extends from the inner recessed ring of 3 to 3a overlaps axially the head of bolts S); Re claim 7, wherein at least one (3) of the multiple segments defines at least a portion of a collar circumscribing the motor shaft 11 (see how element 3 forms a collar around 11); Re claim 9, wherein the collar has a cut out portion 34 corresponding to the wire opening 111 (clearly shown in Figs. 4-5); Re claim 12, wherein at least one of the multiple segments is located on the second side of the control mounting plate 31 (see bolt which attaches to 3 below 31 in Fig. 4); Re claim 17, wherein the multiple segments comprise two segments S, 3; Re claim 18, wherein the multiple segments S, 3 comprise two segments. wherein the two segments collectively define a periphery complementary with the shape of the motor shaft opening (substantially broad; the combination of S and 3 define a periphery complementary with the shape of the motor shaft opening); Re claim 19, wherein the periphery (see inner periphery of 3) is a circle (clearly shown in Fig. 4).
Allowable Subject Matter
Claims 21-24 are allowed; the reasoning is clear from the prosecution record.
Claims 8, 10, 11, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 17-20 have been considered but Chiou still discloses all the limitations in claim 1. Explanation for the amended portion can be found in the above rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746